RENDERED: MAY 27, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0844-MR

HUGH KEITH MCWHORTER AND
CAROL MCWHORTER                                                   APPELLANTS


                 APPEAL FROM FAYETTE CIRCUIT COURT
v.               HONORABLE ERNESTO SCORSONE, JUDGE
                        ACTION NO. 21-CI-00532


BAPTIST HEALTHCARE SYSTEM,
INC. D/B/A BAPTIST HEALTH
LEXINGTON                                                             APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: DIXON, JONES, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Hugh Keith McWhorter (“Keith”) and Carol McWhorter

(collectively, “the McWhorters”) appeal from the June 24, 2021, order of the

Fayette Circuit Court dismissing their complaint. Following a careful review of

the record, briefs, and law, we affirm.
            BACKGROUND FACTS AND PROCEDURAL HISTORY

                Keith was admitted for surgery at Baptist Health Lexington (“Baptist

Health”). A few days into his recovery, Keith’s health declined, and it was almost

six weeks before he was discharged from the hospital.

                Nearly a year later, the McWhorters sued Baptist Health for medical

negligence and loss of consortium. However, their complaint was not

accompanied by a certificate of merit or another acceptable alternative as required

by KRS1 411.167.

                Baptist Health moved the trial court to dismiss the McWhorters’

complaint for failure to comply with KRS 411.167. After the matter was fully

briefed,2 the McWhorters filed a certificate of merit, and a hearing was held. The

trial court found the McWhorters’ complaint did not comply with KRS 411.167

and dismissed it with prejudice. This appeal followed.

                                 STANDARD OF REVIEW

                Construction and application of statutes is a matter of law. KL & JL

Invs., Inc. v. Lynch, 472 S.W.3d 540 (Ky. App. 2015). We review questions of law




1
    Kentucky Revised Statutes.
2
   Along with their response to Baptist Health’s motion to dismiss, the McWhorters moved the
trial court to extend the time in which they could file their certificate of merit.

                                             -2-
de novo with no deference to the trial court’s application of the law. Cinelli v.

Ward, 997 S.W.2d 474 (Ky. App. 1998).

                                    ANALYSIS

             On appeal, the McWhorters first contend that they complied with

KRS 411.167(7) which, in pertinent part, provides a “claimant, in lieu of serving a

certificate of merit, may provide the defendant or defendants with expert

information in the form required by the Kentucky Rules of Civil Procedure.” The

McWhorters argue this section does not stipulate a timeframe for compliance. Yet,

their argument ignores KRS 411.167(1), which mandates a claimant “shall file a

certificate of merit with the complaint in the court in which the action is

commenced.” (Emphasis added.)

             This argument was examined in Dumphord v. Gabriel, No. CV 5:20-

461-DCR, 2021 WL 3572658 (E.D. Ky. Aug. 12, 2021), which noted:

             In his view, the lack of a specific time frame in that
             subsection means that the legislature intended to allow
             plaintiffs to provide the information any time after the
             filing of the complaint. . . . But “[s]tatutes should be
             construed in such a way that they do not become
             ineffectual or meaningless,” and “[a]ny apparent conflict
             between sections of the same statute should be
             harmonized if possible so as to give effect to both
             sections.” Lewis v. Jackson Energy Coop. Corp., 189
             S.W.3d 87, 91 (Ky. 2005) (citations omitted).

             Dumphord’s reading of the statute would render the
             certificate of merit requirement both ineffectual and
             meaningless. A proper reading of the statute, as a whole,

                                         -3-
             indicates that before filing a complaint, plaintiffs have
             the choice to either file a certificate of merit or provide
             the defendants with expert information “in lieu of serving
             a certificate of merit.” [KRS] 411.167(7). If plaintiffs
             could take advantage of subsection 411.167(7)’s
             exception at any time, the central requirement of the
             statute – that a certificate of merit be filed at the same
             time as the complaint – could be ignored in every case.
             Dumphord has provided utterly no support for his
             argument that the Kentucky General Assembly intended
             that result.

Id. at *5 (footnote omitted). The McWhorters’ argument herein must fail for the

same reasons discussed in Dumphord.

             Next, the McWhorters assert that Baptist Health’s motion to dismiss

their complaint for failure to comply with KRS 411.167 should have been denied

because the issue was not specifically raised in the answer. However, this

contention is unsupported by procedural requirements or the record. Neither the

Kentucky Rules of Civil Procedure nor KRS 411.167 provide that a defendant

must specifically alert the trial court to a plaintiff’s failure to comply with KRS

411.167 in its answer or waive such noncompliance as a defense. Consequently,

the McWhorters’ argument must fail.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order entered by the

Fayette Circuit Court is AFFIRMED.




                                          -4-
         THOMPSON, K., JUDGE, CONCURS IN MAJORITY OPINION
AND JOINS IN THE SEPARATE CONCURRENCE.

               JONES, JUDGE, CONCURS IN RESULT AND FILES SEPARATE
OPINION.

               JONES, JUDGE, CONCURRING: I write separately to clarify that I

believe a trial court retains its inherent authority under our Civil Rules of

Procedure to grant an extension of time to file a certificate of merit pursuant to

KRS 411.167, if requested by the plaintiff pursuant to CR 6.02.

               The Kentucky Supreme Court has made clear that with the exception

of statutory proceedings, “the Rules of Civil Procedure govern all civil actions

within the Court of Justice.” McCann v. Sullivan University System, Inc., 528

S.W.3d 331, 333 (Ky. 2017).3 Thus, KRS 411.167 must be interpreted in

conjunction with our Civil Rules.

               CR 6.02, which governs enlargement of time provides:

               When by statute or by these Rules or by a notice given
               thereunder or by order of court an act is required or
               allowed to be done at or within a specified time, the court
               for cause shown may, at any time in its discretion, (a)
               with or without motion or notice order the period
               enlarged if request therefor is made before the expiration
               of the period originally prescribed or as extended by a

3
  While the requirement for a certificate of merit is contained in a statute, this is clearly not a
“statutory proceeding.” The McWhorters’ complaint sounds in negligence for injuries done to
their persons, a cause of action originating out of the common law. It is not a creature of statute.
Additionally, a statutory proceeding is one that is “complete within itself having each procedural
detail prescribed” such as dependency, neglect, and abuse actions, election contests, and
unemployment claims. McCann, 528 S.W.3d at 334 (citation omitted). The certificate of merit
statute contains only the requirements for the filing of that document.

                                                -5-
               previous order or (b) upon motion made after the
               expiration of the specified period permit the act to be
               done where the failure to act was the result of excusable
               neglect; but it may not extend the time for taking any
               action under Rules 50.02, 52.02, 59.02, 59.04, 59.05,
               60.02, 72.02, 73.02 and 74 except to the extent and under
               the conditions stated in them.

               KRS 411.167 is a statute that requires an act to be done at a certain

time; it requires the filing of a certificate of merit at the time a complaint is filed.

Moreover, the statute does not prohibit the granting of extensions. As such, I

believe the trial court retained its inherent discretion under CR 6.02(b) to grant

extension to file the certificate of merit.

               Here, Appellants requested an extension of time, which the trial court

denied. The record is silent as to what was considered by the trial court in denying

the requested extension, and Appellants have not argued that the trial court’s denial

of their motion for an extension of time was an abuse of discretion. Since the

Appellants have not shown the trial court’s denial of their motion for an extension

of time was an abuse of discretion, I join in the majority’s decision to affirm the

trial court.



 BRIEF FOR APPELLANTS:                         BRIEF FOR APPELLEE:

 David M. Cross                                Jeffrey T. Barnett
 Donald L. Wilkerson, III                      Kimberly G. DeSimone
 Albany, Kentucky                              Lexington, Kentucky


                                              -6-